Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  
With regard to the response to election/restriction requirement for the amended claims, mailed on 09/02/2021, the applicant elected a human TUF1 gene and a gene from the human S100 family without traverse; and with traverse of SEQ ID NO: 1. The response asserts that SEQ ID NO:1, SEQ ID NO: 2 and SEQ ID NO: 7 are associated in detecting S100A7. The argument is persuasive and SEQ ID NO:1 is rejoined with SEQ ID NO: 2 and SEQ ID NO: 7.  
The amendments overcome prior 112 b rejection and 112 a Enablement rejection in the office action on mailed on 12/08/2020.
Claims 14, 19, and 31-45 are pending and they are under the examination.
Claim Rejections - 35 USC § 112 (Indefiniteness) 
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 14, 19, and 31-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 14 recites a method of treating breast cancer in a subject, the method comprising: administering to the subject pacritinib or therapeutically effective analogs thereof, wherein the subject is determined to have a copy number amplification of a region specific to human chromosome 1q21, in a biological sample from the subject.
With regard to the recitation of “the subject is determined to”, first, it not clear this process of determining is a method step to be conducted in the method of treating or not. For example, in the clinic, what method steps are required to perform treating a breast cancer subject? Is the method step merely administering pacritinib or therapeutically effective analogs to the subject that is known for having a copy number amplification of a region specific to human chromosome 1q21, in a biological sample from the subject? Thus, claim 14 is confusing.
Claim 19, which depends from claim 14, recites “cancer”. It is unclear “cancer” is the breast cancer recited in the claim 14 or other type of cancer. 
Claims are rejected but not specifically addressed are indefinite because they depend from a claim which is addressed and do not remedy the issue of indefiniteness.  
Claim Rejections - 35 USC § 112 (Written Description)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


6.	Claim 14, 19, and 31-39, 41-42, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14, an independent claim, recites a method of treating breast cancer in a subject, the method comprising: administering to the subject pacritinib or therapeutically effective analogs thereof, wherein the subject is determined to have a copy number amplification of a region specific to human chromosome 1q21, in a biological sample from the subject.
The claim is down to the method of treating breast cancer in a subject by administering pacritinib. The claim very broadly encompasses determining a copy number amplification of any possible region that is specific to human chromosome 1q21 in any biological sample from the subject. The specification discloses determining a copy number amplification of a region specific to human chromosome 1q21 in biological sample of the subject for risk of the cancer; and “region specific” refers to a chromosome or a chromosome locus that refers to DNA segments (see p 2 line 29 
In the instant situation, the specification discloses determining and identification of copy number amplification of genes at chromosome 1q21 as a biomarker in breast cancer; and observation of the relation between chromosome 1q21 encoded S100 family members and IRAK1. The specification discloses determining chromosome 1q21.3 amplification to IRAK1 activation in the disease progression (see Example 8, Figure 6, p 81). The specification discloses that “elevated IRAK1 phosphorylation and S100A8 in up to 70-80% of both ER-positive and ER-negative recurrent breast cancer tumours, which is consistent with the high proportion of recurrent breast cancer tumours showing human chromosome chrlq21 amplification, particularly 1q21.3 amplification”  (p 81 middle). The specification discloses that the associated IRAK1 activation may be capable of being targeted by pacritinib, as observed in vitro and in vivo mice models for breast cancer (Example 8, Figure 6, p 81). The specification also asserts determining “IRAK1-S100A7/8/9 circuitry” as an actionable drug target for pacritinib in breast cancer (p 63 Example 7). 
The specification discloses that “ the one or more nucleic acid sequences or the at least one continuous genomic region located on chromosome 1 q arm is selected from the group consisting of the genes listed in the table in Table 1” (p 21 lower). In Table 1, the specification discloses 314 genes, whereas some genes are associated with chromosome 1q21.1, 1q21.2 or 1q21.3 (see Table 1 at p 22). The specification disclose that “the at least one continuous genomic region is selected from the group consisting of: a human TUFT1 gene, a gene from the human S100 family, a human 
The specification provides the amplification data of chromosome 1q21.3 in breast cancer including location of 17 upregulating genes on the chromosome 1q21.3 (Figures 1-2, Example 1 p 49, Example 2 p 52). Particularly, the specification discloses observing 17 out of the 86 genes on chromosome 1 (chr1) were clustered at 1q21.3 (FIG. 1C), indicating a gain of 1q21.3; and the 17 gene expression signature of 1q21.3 was able to predict relapse-free survival in breast cancer patients (see p 50 line 10-12 and line 26-31, Table 3). Thus, the specification provides determining a copy number amplification of a region specific to human chromosome 1q21.3 in a biological sample from the subject. Further, the specification also teaches detection of a particular chromosome 1q21 (i.e. chromosome 1q21.3) amplification in cell free DNA assay of breast cancer patients and using chromosome 1q21.3 amplification as a potential circulating biomarker due to its association in disease progression, disease monitoring and treatments (Examples 3-5). The specification teaches determining the correlation between the functionality of 1q21.3 amplification in breast cancer, IRAK1 activation and S100A family including clinical relevance, and tumor response (see Example 6, Figure 4).
However, the specification does not provide any guidance as to a copy number amplification in the other possible region specific to human chromosome 1q21, either than the above data, whereas the amplifications of the human chromosome are naturally occurring amplifications in breast cancer. In this regard, the specification does 
Relevant to the lack of particular structural limitations in the rejected claims drawn to the amplification of particular region specific to human chromosome 1q21 and therapeutic molecule (e.g. pacritinib), MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. In the case of the instant claims, the specification fails to disclose a structure/function correlation between specific region on human chromosome 1q21 and its amplifications in a biological sample from the breast cancer patient. The relationship between the naturally occurring amplifications and the particular region on the chromosome 1q21 is critical feature of the claimed method.  
Furthermore, the specification does not teach if and how the data obtained from the chromosome 1q21.3 region at chromosome 1q21 correlate to the amplification of other region on the chromosome in the breast cancer patient. 
The claims encompass a very broad genus of the amplification of genes on chromosome 1q21, for which minimal guidance has been provided in the specification to identify which amplifications are naturally occurring in breast cancer patients.  The specification merely provides pacritinib as a therapeutic agent that targets IRAK1 (chromosome 1q21.3), the specification does not provide determining the amplification status of other region of chromosome 1q21 in treating breast cancer in the patient, as functionally required by the claim. Thus, it is unpredictable to predict a correlation 
As described above, a number of genes (~ 314 genes) are located on chromosome 1q21 (see Table 1 page 22), and the specification provides the data with 17 genes that are clustered on the region of chromosome 1q21.3 as being amplified in breast cancer. Thus, it is unpredictable to predict the amplification status of other region on chromosome 1q21 or other genes/DNA segments on the chromosome, whereas the claims broadly encompass detecting the region specific to the chromosome or the chromosome locus that refers to DNA segments (e.g. a gene), as described above.
In the instant situation, the specification does not provide any structure/function correlation between the specific region on chromosome 1q21 with the amplification data that are capable predicting as a specific target to pacritinib, let alone a predictable correlation between the broad range of any possible region on the chromosome and the drug, AND the functionality of treating breast cancer as required by the claims.  Due to the limited guidance from the specification, the skilled artisan would not be able to distinguish which region on the chromosome has naturally occurring amplifications, from that which would not. 
Thus considering the broad genus of the genes located on the chromosome 1q21 required by the claimed method, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.


Response to Argument
The response traverses the rejection on pages 6-8 of the remarks mailed on 04/07/2021. The response indicated amending the scope of the claims directed to “pacritinib or therapeutically effective analog thereof” in the claim 14. The response asserts that “applicant respectfully submits that claim 14 as amended, and claim 19 which depends therefrom, is adequately described, and fulfils the written description requirement. Thus, withdrawal of the instant rejection is requested”.
The prior rejection has been withdrawn and this rejection has been rewritten accordingly with the amendments. 
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 14, 19, 33-34, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Silva (Silva et al. Breast Cancer Res Treat; 2015: 1-10), in view of .
With regard to claim 14, Silva teaches a method of determining copy number amplification of chromosome 1q21 in human breast cancer (abstract, p 5 col 2 para 3, p 7 col 1 para 2-3 through col 2). Silva teaches observing the region of human chromosome 1q21-23 amplification correspond to breast cancer; and evaluating the effect of 1q21-23/NCTSN amplification (see p 5 col 2 para 3, p 7 col 1 para 2-3 through col 2). Silva also teaches identifying human chromosome 1q21-23 as a region of amplification consistently present in human and mouse Basal-like tumors, and which contains at least three potential driver genes (p 8 col 1 para 1, Figure 3). Thus, the teaching of Silva include determining copy number amplification from human chromosome 1q21 to 1q23 comprising the region of chromosome 1q21.1 to chromosome 1q21.3 (Limitation of claim 33). 
With regard to claim 14, the claim is also directed to administering pacritinib a breast cancer subject. Silva does not teach the method of treating breast cancer.  
 Pockaj teaches a method of treating breast cancer that comprises administration of a JAK2 inhibitor (see p 1 line 9-18, p 2 line 13-19). Pockaj teaches determining the response of the cancer treatment comprising JAK2 inhibitor and the breast cancer has (ER7PgR7HER2-) cancer cells [i.e. estrogen receptor (ER) negative, progesterone receptor (PgR) negative, and human epidermal growth factor receptor 2 (HER2) negative breast cancer] (p 2 line 13-29). Pockaj further teaches administering a JAK2 inhibitor a breast cancer (e.g. ER7PgR7HER2 negative breast cancer) in a human; and the JAK2 inhibitor includes pacritinib (p 3 line 24-30 through p 4 line 3, p 4 line 21-23, p claim 19). 
Therefore, it would have been prima facie obvious before the effective filing date of the claimed invention to have modified the method of Silva, with the method of treating breast cancer subject, as taught by Pockai. Silva teaches determining a copy number amplification from human chromosome 1q21 in breast cancer. However, Silva does not teach how to treat the breast cancer subject.  Pockai also teaches the method that comprises administering JAK2 inhibitor to the ER7PgR7HER2 negative breast cancer and also determining the amplification data in the triple negative breast cancer, as described above (also see p 5 line 11-23, Figure 2, p 7 line 3-30, p 10 line 20-28, p 19 line 20-26).  This indicate determining the copy number amplification of the chromosome prior to administering the treatment (Limitation of claim 34). Additionally, Pockai teaches determining the classification of the cancer based on the JAK2 amplification in the cancer cells of the cancer patients and treating it with JAK2 inhibitor (see p 2 line 6-12, p 3 line 2-5). 
With regard to a relationship between JAK2 inhibitor and basal cell-like breast cancers, Zheng teaches that basal cell-like breast cancers are associated with JAK2 activity (see Graphical abstract). Particularly, Zheng et al. teaches that overexpression of wild type N-Ras promotes tumor formation by activating cytoplasmic JAK2 leading to IL-8 induction, this stimulates the cancer cell (see In Brief, Summary, Figure 1, Figure 6, p 519 col 1 para 3 through col 2). Zheng et al. teaches determining the activity of JAK2 inhibitor in the breast cancer and observing the inhibitory effect of JAK2 inhibitor in 
Thus, it would have been obvious to have included the method of administering pacritinib to the breast cancer subject, as taught by Pockai, in the method of Silva, in order to treat breast cancer, as Pockai teaches pacritinib as a method for treating breast cancer. This combination would provide a reasonable expectation of success in treating the breast cancer as taught by Silva using the same treatment (JAK2 inhibitor, pacritinib) as used by Pockai because JAK2 inhibitor exhibits a correlation with both types of breast cancers, as described above.  
With regard to claim 41, which depends from claim 34, claim recites “wherein the determination of the subject having the copy number amplification comprises contacting the biological sample with one or more oligonucleotides for hybridizing to the region specific to human chromosome 1q21”.  Silva teaches determining the amplification regions in breast cancer including the chromosome 1q21 and using the DNA copy number microarray data in the method (e.g. the data in GSE52173) (see p 2 col 1 para 2 and col 2, Table 1, p 3 col 2 para 2, p 5 col 2, p 7 col 1 para 3 through col 2). In this regard, one having ordinary skill in the art understand performing amplification of chromosome (e.g. chromosome 1q21) through hybridization technique by contacting the biological sample with oligonucleotide. As described above, Silva teaches determining the data obtained from the amplification of chromosome 1q21 in the method, thus, this indicate obtaining these amplification data through the hybridization assay. Therefore, . 
9.	 Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Silva (Silva et al. Breast Cancer Res Treat; 2015: 1-10) in view of Pockaj (Pockaj et al. WO 2016/149350, priority date of 17 March 2015), supported by Zheng et al. (Cell Reports; 2015; 12: 511–524), as applied to claims 14, 19, 33-34, and 41 further in view of Page (British Journal of Cancer; 2011; 104: 1342 – 1348).
	With regard to claims 31-32, which depend from claim 14, claims are directed to a biological sample that comprises blood, plasma and serum; and cell-free DNA.
The teachings of Silva in view of Pockai are fully incorporated here. Silva teaches determining the amplification of chromosome 1q21 in human breast cancer data set and human tumor samples (p 2 col 2, p 3 col 1 -2). Silva does not teach performing the method using blood or serum or plasma or cell-free DNA. 
Page teaches a method of detecting HER2 gene amplification in breast cancer patient using circulating cell free-DNA extracted from plasma of the patients (see abstract, p 1343 col 1 para 2-3 and col 2). Particularly, Page teaches extracting DNA obtained from plasma samples obtained from blood of breast cancer patients and detecting the gene amplification using hybridization techniques (see abstract, p 1343 col 1 para 2-3 and col 2). 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have used the biological samples that is blood or plasma; and cell-free DNA from the breast cancer patients, as taught by Page, the method of . 
10.	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Silva (Silva et al. Breast Cancer Res Treat; 2015: 1-10), in view of Pockaj (Pockaj et al. WO 2016/149350, priority date of 17 March 2015), supported by Zheng et al. (Cell Reports; 2015; 12: 511–524), as applied to claims14, 19, 33-34, and 41 above, further in view of Lesche (PG Pub.: 20090298054, publication date of 03 December 2009).
Claim 44, which depends from claim 41, recites “wherein the one or more oligonucleotides comprise a sequence selected from the group consisting of: TTTTAATCAGAGGGTGAGGGTGAT (SEQ ID NO: 1); GCTTCTCAATGTTGGAGGATACA (SEQ ID NO: 2); …..TGCTATGTGGCCTTGGACAGATCACC (SEQ ID NO: 7)”
The teachings of Silva in view of Pockai are fully incorporated here. Silva teaches determining the amplification of chromosome 1q21 in human breast cancer data set and human tumor samples (p 2 col 2, p 3 col 1 -2). However, Silva does not teach using the oligonucleotide sequences (i.e. SEQ ID NO:1, SEQ ID NO:2 , and SEQ ID NO:7) in the method. 
Lesche teaches a method of determining gene amplification and methylation status via hybridization assay in breast cancer (para 0001-0006, 0044, 0055). Particularly, Lesche teaches performing hybridization assay in a biological sample obtained from breast cancer using nucleotide sequences (e.g. SEQ ID NO: 1 to SEQ ID NO: 118) (para 00552-0056, 0144, 0151-0153). Lesche further teaches detecting S100A7 expression that is associated with breast cancer (para 0144, see SEQ ID NO. 
The recited SEQ ID NO:1, SEQ ID NO:2 and SEQ ID NO: 7 that are associated in detecting the amplification of S100A in the instant claimed invention are as the same as the sequences used to detect S100A7 in the method of Lesche (see below).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have used the sequences (i.e. SEQ ID NO:96) as taught by Lesche in the method of Sila in view of Pockai. This combination would have provided the method that is capable of detecting the amplification of S100A7 on chromosome 1q21 in the biological sample in breast cancer patient to understand the amplification status of the particular region the chromosome. 



    PNG
    media_image1.png
    440
    485
    media_image1.png
    Greyscale











    PNG
    media_image2.png
    636
    786
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    641
    770
    media_image3.png
    Greyscale


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                                       /W.T.J./Examiner, Art Unit 1634